Citation Nr: 0000330	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  97-01 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee condition.

ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
March 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDING OF FACT

Competent medical evidence does not relate the current left 
knee condition to any incident in service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
knee condition is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In essence, the veteran contends that he injured his left 
knee in a military exercise in 1975.  He asserts that he was 
not given the appropriate test to determine ligament damage.  
His knee becomes inflamed shortly after doing a strenuous 
type of work with pain thereafter, which has been occurring 
on and off for the past 20 years.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  See 38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  More than just 
an allegation is required to present a well-grounded claim; 
the veteran must submit supporting evidence.  See Grottveit 
v. Brown, 5 Vet. App. 91, 92 (1993).  

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(Expressly adopting definition of well-grounded claim set 
forth in Caluza, supra).  The second and third Caluza 
elements can be satisfied under 38 C.F.R. 3.303(b) by (a) 
evidence that the condition was "noted" during service or 
during an applicable presumptive period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  For the purpose of determining whether a 
claim is well-grounded, the credibility of the evidence in 
support of the claim must be presumed.  See Robinette v 
Brown, 8 Vet. App. 69, 75 (1995).

Where a chronic disease is shown in service, manifestations 
of the condition at any later date, however remote, are 
service-connected unless clearly attributable to an 
intercurrent cause.  Continuity of symptoms is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (1999); Savage v. Gober, 10 Vet. App. 488 (1997). 

Service medical records for the period of May 1974 to March 
1976 reflect that the lower extremities were evaluated as 
normal on enlistment and that the veteran was evaluated on 
two occasions in February 1976 for pain in the left patella 
which had been present off and on for years.  The veteran 
reported that the pain became quite severe after prolonged 
standing.  There was no edema or discoloration noted.  A 
subsequent follow-up examination reflects left medial 
collateral laxity and rotational laxity without internal 
derangement.  The x-rays were within normal limits.  Two 
weeks later the veteran underwent a separation examination 
that evaluated the lower extremities as normal.  

The first post service medical records in evidence are those 
from the University of Texas Medical Branch Hospitals 
formerly John Sealy Hospital.  For the period between June 
1988 to July 1994, the veteran incurred a left distal fibula 
fracture in 1990 with no mention of pre-existing knee pain or 
problems.  In October 1993, the veteran was involved in a 
motor vehicle accident.  His left knee hit the dashboard.  On 
examination, there was no evidence of ligamentous meniscus 
injury.  It was noted in December 1993 that he had a 
contusion, sprain of the left knee which had resolved.  A 
July 1994 entry reflects lower leg pain without weakness.  

Private medical records from St. Mary's Hospital dated from 
January 1992 to October 1993 reflect that the veteran had 
full range of motion in his legs in July 1992.  

The veteran was afforded a VA joints examination in December 
1997.  The claims folder was reviewed.  The veteran stated 
that he injured his left knee near the end of his service 
career when his left foot stepped between two rocks.  He fell 
and twisted his knee.  After separating from service, the 
veteran attended air conditioning and refrigeration school 
for two years.  He has been following that occupation since.  
The knee would occasionally flare up for a few days.  He did 
not seek medical attention for it because he would take care 
of it himself by rubbing it and going easy on it for a few 
days, "it would become okay."  The veteran was unable to 
name any one activity that would aggravate the left knee.  
The knee swells and hurts, if he walks a lot, does a deep 
knee bend type of position, or drives a standard transmission 
automobile.  The diagnosis was knee pain.  The magnetic 
resonance imaging (MRI) of the left knee reflects posterior 
horn medial meniscal tear extending into the body and minimal 
joint effusion.  On review of the MRI, the examiner noted 
that a posterior horn tear such as described is usually a 
degenerative pattern-due to middle age and wear.  It tends to 
be related on occasion to jobs that require squatting and 
deep knee bend-type of activity.  The usual athletic injury 
tear in a young man was more likely to be the bucket-handled 
type of tear.  The examiner also added that the veteran is 
carrying out an active job - squatting, climbing, doing all 
sorts of activity throughout his 20-year air conditioning 
servicing career.  He opined that it is a fairly common 
mechanism for activities such as those to be the origin of 
the meniscal tear.  

After a complete review of the claims file, the record 
reflects two evaluations in-service for left knee pain with 
medial collateral ligament laxity without apparent residual 
at the time of the separation examination in February 1976.  
The first medical evidence post service that is relevant to 
the left leg is dated in 1990.  Those records reflect a 
fracture of the distal left fibula without specific mention 
of the left knee.  Thereafter, records dated in 1993 reflect 
complaints and treatment for left knee pain status post motor 
vehicle accident.  The December 1997 VA examination reflects 
knee pain.  While these records reveal that the veteran 
injured his left knee in-service, that he fractured the left 
leg in 1990, that he injured his left knee in a motor vehicle 
accident in 1993, the current VA examination reflects that he 
presently has knee pain most likely related to his career as 
an air conditioner/ refrigeration service person.  

The Board acknowledges the veteran's contentions as to the 
incurrence of the knee injury.  However, there is no evidence 
of record supporting that the injury in-service caused 
chronic residuals.  The veteran has not asserted that 
treatment records exist for the period immediately following 
service to establish continuity of symptomatology prior to 
his career as an air conditioner and refrigeration service 
person or prior to the intercurrent injuries.  He has 
asserted that he treated the symptoms himself.  The only 
evidence of record that links the veteran's current left knee 
condition to service are the veteran's own statements.  The 
veteran as a lay witness is not competent to provide a 
medical opinion relating his present disabilities to service.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Because the veteran 
cannot meet his initial burden by relying on his own opinion 
as to medical matters and he has submitted no competent 
clinical evidence that tends to establish the required nexus 
between the current clinical findings and his period of 
service, the claim for service connection for a left knee 
condition is not well-grounded and must be denied.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claim of service connection for a left knee 
condition.  See Graves v. Brown, 8 Vet. App. 522, 524 (1996); 
Robinette, 8 Vet. App. 69, 77-78 (1995).  In accordance with 
the Court's holding in Morton v. West, 12 Vet. App. 477 
(1999), VA cannot assist a claimant in developing a claim 
that is not well-grounded.  See also, 38 U.S.C.A. § 5107(a).  
Further, the veteran's burden to submit evidence sufficient 
to establish a well-grounded claim is the veteran's alone and 
is not relieved by the benefit of the doubt provision.  See 
38 U.S.C.A. § 5107(b); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  


ORDER

Entitlement to service connection for a left knee condition 
is denied.



		
	James R. Siegel 
	Acting Member, Board of Veterans' Appeals



 

